The facts, so far as given, will be found in the opinion below.
BY THE COURT:
We have carefully examined the petition in this case. The petition is similar in substance and effect to those of the creditors. The plaintiffs in this case sue as widow and heirs and claim that the estate was solvent and worth, at least, $200,000.00, but that the defendants unsafely administered the estate so that it is now insolvent. They do not allege that there has been any finding of the Probate Court to that effect or that’there has been any order of the Probate Court or ascertainment by said Court of' the present status of the administration of the estate or that there has been unfaithful administration and we think, for the reasons heretofore stated, the petition is not sufficient against the general demurrer^ The Court of Common Pleas in sustaining said demurrer was right and the judgment must be affirmed.
Kunkle, PJ, Allread and Hornbeck, JJ, concur.